DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5-9, and 11-12 are pending. Claims 1, 5-9, and 11-12 are currently amended. Claims 2-4, 10, and 13-20 are cancelled. 
In view of the amendment, filed 07/18/2022, the following objections and rejections are withdrawn from the previous Office Action:
Claim objections
Claim rejections under 35 U.S.C. 112(b)

Claim Objections
Claim 1 is objected to because of the following informalities:  amended claim 1 recites “all sharing a first common radius” and “all sharing a second common radius,” in lines 3-4 and 5-6, respectively. In the first case, “all” should be replaced with “said first plurality of partially complete rounds.” In the second case, “all” should be replaced with “said second plurality of partially complete rounds.” While the scope is clear in view of the specification, revision is necessary to state that “the first/second plurality of partially complete rounds” are what share “a first/second common radius,” respectively, as well as to avoid any potential issues when the claims recite more than one instance of “all.” Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: as noted above, amended claim 1 recites “all sharing a first/second common radius” in lines 3-4 and 5-6. The specification does not provide antecedent basis for the claimed terminology of “sharing.” While the scope of the “sharing” requirement is clear in view of the specification (e.g., [0022], Figs. 6A-D), the limitations should be rewritten in a way to have proper antecedent basis from the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., US 10254499 B1, in view of Derbas et al., US 20120095531 A1.


    PNG
    media_image1.png
    353
    489
    media_image1.png
    Greyscale

Regarding claim 1, Cohen discloses a method of fabricating a first conductive coil by an additive manufacturing process (Fig. 146a-n, see above; Col. 138, line 45 – Col. 139, line 46), the method comprising printing a first plurality of partially complete rounds, all sharing a first common radius (see windings, Figs. 146a-b); printing a first plurality of pillars interconnecting successive ones of the first plurality of partially complete rounds (see Bridges, Fig. 146a), the first plurality of partially complete rounds and the first plurality of pillars forming the first conductive coil (Fig. 146a).
In the embodiment of Figs. 146a-n, Cohen does not explicitly disclose the fabricated coil is conductive. Cohen discloses the coil includes a “wire” and matrix material. 
While Cohen leaves the material choice for the “wire” open in the described embodiment, the disclosure is directed to using conductive materials (see Title; Col. 7, lines 10-28), and Cohen provides that the wire can be a metal, semiconductor, conductor, conductive powder, etc. (Summary, Col. 3, lines 19-42). Cohen teaches that incorporating materials such as metal wire into the process involving simultaneous deposition of conductive wires with other materials provides flexibility in creating mechatronic structures with embedded electromagnetic elements (Col. 6, lines 20-35).
It would have been obvious to one of ordinary skill in the art to use a conductive material, such as metal wire, as the wire in the method of Cohen because Cohen teaches using conductive/metal wires is useful in creating structures with embedded electromagnetic elements.
Cohen further teaches in the context of the primary embodiment, coils with multiple windings on each layer may be similarly fabricated (Col. 138, lines 59-61). Cohen does not disclose: the method includes fabricating a second conductive coil, comprising printing a second plurality of partially complete rounds, all sharing a second common radius distinct from the first common radius, wherein at least one of the partially complete rounds from the first plurality of partially complete rounds and at least one of the partially complete rounds from the second plurality of partially complete rounds are printed by the additive manufacturing process as at least a portion of a respective layer of material; printing a second plurality of pillars interconnective successive ones of the second plurality of partially complete rounds, the second plurality of partially complete rounds and the second plurality of pillars forming the second conductive coil; and printing a single conductive connection between the first conductive coil and the second conductive coil that electrically connects the first conductive coil and the second conductive coil, wherein the single conductive connection is disposed at an end of the first conductive coil.
In the same field of conductive coils used in electrical applications, Derbas illustrates a resonant component in a multi-layer solenoid configuration formed of thin wire conductor shaped to include two coils with distinct radii and having a single conductive connection between the two coils disposed at an end of the coils (Fig. 12C, [0024], [0121]-[0123]):

    PNG
    media_image2.png
    302
    595
    media_image2.png
    Greyscale


Derbas teaches the conductive wire configuration is useful to realize a resonator component for use in a system for energy transfer ([0024]).
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the method of Cohen to include forming a second conductive coil using the same steps as taught for the first conductive coil but forming the second conductive coil with a second common radius distinct from the first common radius, wherein at least one of the partially complete rounds from the first plurality of partially complete rounds and at least one of the partially complete rounds from the second plurality of partially complete rounds are printed by the additive manufacturing process as at least a portion of a respective layer of material, and printing a single conductive connection between the first conductive coil and the second conductive coil that electrically connects the first conductive coil and the second conductive coil, wherein the single conductive connection is disposed at an end of the first conductive coil. Cohen teaches that coils with multiple windings on each layer may be similarly fabricated, and Derbas teaches the resulting configuration is useful to serve as a resonator component in a system for energy transfer. 

As to claim 5, Cohen in view of Derbas teaches the limitations of claim 1, and Cohen further teaches printing scaffolding elements as part of each respective layer of material (matrix material is printed with wire, may also be printed alone as traces within a layer, Col. 138, line 45 – Col. 139, line 36).

As to claim 6, Cohen in view of Derbas teaches the limitations of claim 5, and Cohen further teaches the scaffolding elements comprise at least one of a supporting material matrix (matrix surrounds wire) and a core internal to the first and second plurality of partially complete rounds (traces form an internal core).

As to claim 7, Cohen in view of Derbas teaches the limitations of claim 1, and Cohen further teaches wherein for each successive partially complete round from the first plurality of partially complete rounds, printing said successive partially complete round such that it overlaps a last printed one of the pillars from the first plurality of pillars (see Fig. 146a).

As to claim 8, Cohen in view of Derbas teaches the limitations of claim 7, and Cohen further teaches wherein respective positions of the pillars from the first plurality of pillars between the successive ones of the first plurality of partially complete rounds are staggered across a circumference of the first plurality of partially complete rounds by an azimuthal separation distance from an immediately previous pillar from the first plurality of pillars (see Fig. 146a).

As to claim 9, Cohen in view of Derbas teaches the limitations of claim 1. In the same embodiment, Cohen is silent regarding wherein some of the first plurality of pillars interconnecting the successive ones of the first plurality of partially complete rounds are printed to different heights than others of the first plurality of pillars interconnecting the successive ones of the first plurality of partially complete rounds. 
In a separate embodiment, shown in Fig. 123 and referred to in the description of primary embodiment Figs. 146 (Col. 138, lines 59-61), Cohen teaches that, beneficially, the coils can be made such that each layer can have a different pitch (Col. 116, lines 42-64). If the coil has layers or sections with a different pitch, then there is a different distance between the partially complete rounds of those layers or sections, and accordingly, pillars of different heights. Cohen teaches this can be done in order to affect magnetic properties of the coils as desired.
It would have been obvious to one of ordinary skill in the art prior to the claimed invention to modify the method of Cohen in view of Derbas to print some of the first plurality of pillars interconnecting the successive ones of the first plurality of partially complete rounds to different heights than others of the first plurality of pillars interconnecting the successive ones of the first plurality of partially complete rounds in order to vary the pitch and/or magnetic properties of the coil as desired, as taught by Cohen.

As to claim 11, Cohen in view of Derbas teaches the method of claim 1. Cohen shows the first plurality of pillars oriented at approximately a 45-degree angle (Fig. 146a). However, in the description of the same embodiment, Cohen teaches the bridges between windings may be vertical (Col. 138, lines 50-54). 
It would have been obvious to one of ordinary skill in the art to modify the near-vertical pillar orientation of Fig. 146a to use vertical pillars, as suggested by Cohen, with a reasonable expectation of success. Adjusting the angle of the connection between layers would be an obvious matter of design choice and Cohen teaches vertical pillars may also be used.

As to claim 12, Cohen in view of Derbas teaches the method of claim 11. Cohen teaches respective positions of the first plurality of pillars between the successive ones of the first plurality of partially complete rounds are staggered across a first circumference of the first plurality of partially complete rounds (Fig. 146a).
Cohen is silent regarding respective positions of the second plurality of pillars between the successive ones of the second plurality of partially complete rounds are staggered across a second circumference of the second plurality of partially complete rounds.
However, in practicing the method of claim 1 to achieve the multi-layer configuration including the second conductive coil, it would have been obvious to one of ordinary skill in the art to follow the same steps for the second conductive coil as taught for the first conductive coil, wherein the pillars between successive ones of partially complete rounds are staggered across a circumference of the partially complete rounds.
Therefore, it would have been obvious to one of ordinary skill in the art to include in the method of modified Cohen that respective positions of the second plurality of pillars between the successive ones of the second plurality of partially complete rounds are staggered across a second circumference of the second plurality of partially complete rounds. Cohen teaches staggering pillars between successive layers as part of the process of forming a conductive coil.

Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered. Regarding amended claim 1, Applicant argues (pp. 4-5) that Cohen does not teach or suggest the amended limitation of “printing a single conductive connection between the first conductive coil and the second conductive coil that electrically connects the first conductive coil and the second conductive coil, wherein the single conductive connection is disposed at an end of the first conductive coil.” In response to the amendment, the additional reference of Derbas has been applied which teaches the referenced configuration comprising two conductive coils connected by a single conductive connection disposed at an end of one of the coils is useful in producing a resonant component for energy transfer as set forth above. It would have been obvious to one of ordinary skill in the art to modify the process of Cohen to achieve the configuration taught by Derbas.
Applicant disagrees with a statement made in the prior Office Action, which was not part of the actual claim rejection or directed to actual claim language, however, respectfully, the statement has been misinterpreted. The prior Office Action stated, “It is noted that the claim does not require that there is only one junction present in the entire coil, but this configuration would also be obvious to one of ordinary skill in the art in the case that the primary embodiment of Cohen is duplicated to form concentric columns which must be electrically connected.” The statement was not concluding that concentric columns must necessarily be electrically connected, but was intended to communicate that in the case that they must be electrically connected, having a single electrical connection would be obvious. Nevertheless, the new ground of rejection relies on teachings from a new prior art reference in addressing the amended limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030222738 A1, Brown et al., see configuration of 33(a) showing two coils of an inductor formed via a selective layer deposition process:

    PNG
    media_image3.png
    756
    382
    media_image3.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754